                Case 2:20-cv-07449-GW-AFM      Document
                              UNITED STATES DISTRICT COURT,2CENTRAL
                                                              Filed 08/18/20
                                                                    DISTRICT OFPage 1 of 3 Page ID #:14
                                                                               CALIFORNIA
                                                                                CIVIL COVER SHEET
I. (a) PLAINTIFFS ( Check box if you are representing yourself                  ✘    )         DEFENDANTS                ( Check box if you are representing yourself               ✘    )
 RAUL URIARTE-LIMON                                                                               EIGHTEEN ENTERPRISE, INC, a California Corporation; MIKE B. NGUYEN, an
                                                                                                  individual; and DOES 1-10


(b) County of Residence of First Listed Plaintiff                  Los Angeles                 County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)

(c) Attorneys (Firm Name, Address and Telephone Number) If you are                             Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.                                           representing yourself, provide the same information.
 Matt Valenti, Esq., (SBN 253978)
 VALENTI LAW APC
 Mail: PO Box 712533
 San Diego, CA 92171-2533 Phone: 619-540-2189

II. BASIS OF JURISDICTION (Place an X in one box only.)                               III. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                             (Place an X in one box for plaintiff and one for defendant)
                                                                                                                   PTF        DEF                                              PTF       DEF
                                                                                                                                        Incorporated or Principal Place
 ✘ 1. U.S. Government                    3. Federal Question (U.S.                    Citizen of This State         ✘    1     ✘    1                                           ✘    4       ✘   4
    Plaintiff                            Government Not a Party)                                                                        of Business in this State
                                                                                      Citizen of Another State      ✘    2     ✘    2   Incorporated and Principal Place        ✘    5       ✘   5
                                                                                                                                        of Business in Another State
 ✘ 2. U.S. Government                 ✘ 4. Diversity (Indicate Citizenship            Citizen or Subject of a
                                                                                                                    ✘    3     ✘    3 Foreign Nation                            ✘    6       ✘   6
    Defendant                            of Parties in Item III)                      Foreign Country

IV. ORIGIN (Place an X in one box only.)
                                                                                                                                                6. Multidistrict          8. Multidistrict
     1. Original          2. Removed from            3. Remanded from           4. Reinstated or          5. Transferred from Another              Litigation -              Litigation -
                      ✘      State Court       ✘        Appellate Court     ✘      Reopened           ✘      District (Specify)             ✘                         ✘
       Proceeding                                                                                                                                  Transfer                  Direct File


V. REQUESTED IN COMPLAINT: JURY DEMAND:                                     Yes      ✘   No        (Check "Yes" only if demanded in complaint.)
CLASS ACTION under F.R.Cv.P. 23:                      ✘   Yes      ✘   No                     ✘   MONEY DEMANDED IN COMPLAINT: $
VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause.            Do not cite jurisdictional statutes unless diversity.)
 Title III of the Americans with Disabilities Act, 42 USC 12181 et seq. Discrimination on the basis of disability due to physical access barriers and/or discriminatory policies.


VII. NATURE OF SUIT (Place an X in one box only).
     OTHER STATUTES                   CONTRACT             REAL PROPERTY CONT.                 IMMIGRATION                   PRISONER PETITIONS                    PROPERTY RIGHTS
✘   375 False Claims Act        ✘   110 Insurance          ✘     240 Torts to Land            462 Naturalization               Habeas Corpus:             ✘ 820 Copyrights
                                                                                         ✘
                                                                                              Application
                                    120 Marine             ✘      245 Tort Product                                      ✘ 463 Alien Detainee                  830 Patent
  376 Qui Tam                   ✘
                                                                  Liability
                                                                                                                                                          ✘
✘                                                                                          465 Other                      510 Motions to Vacate
  (31 USC 3729(a))                                                290 All Other Real     ✘                              ✘
                                                                                                                          Sentence                            835 Patent - Abbreviated
                                ✘   130 Miller Act         ✘                               Immigration Actions                                            ✘
  400 State                                                       Property                     TORTS                    ✘ 530 General                         New Drug Application
✘                                 140 Negotiable
  Reapportionment               ✘
                                  Instrument                          TORTS              PERSONAL PROPERTY              ✘ 535 Death Penalty               ✘   840 Trademark
✘ 410 Antitrust                   150 Recovery of               PERSONAL INJURY                                                                                  SOCIAL SECURITY
                                                                                         ✘ 370 Other Fraud                      Other:
    430 Banks and Banking       ✘ Overpayment &            ✘     310 Airplane                                                                                 861 HIA (1395ff)
✘
                                  Enforcement of                                         ✘    371 Truth in Lending      ✘ 540 Mandamus/Other              ✘
    450 Commerce/ICC                                             315 Airplane
                                  Judgment                 ✘
                                                                 Product Liability                                 550 Civil Rights
                                                                                                                        ✘                                 ✘   862 Black Lung (923)
✘
    Rates/Etc.                                                                                380 Other Personal
                                                                                         ✘
                                ✘    151 Medicare Act            320 Assault, Libel &         Property Damage      555 Prison Condition                   ✘   863 DIWC/DIWW (405 (g))
✘   460 Deportation                                        ✘
                                                                 Slander                                       ✘
    470 Racketeer Influ-             152 Recovery of                                       385 Property Damage     560 Civil Detainee                     ✘   864 SSID Title XVI
                                                                 330 Fed. Employers'     ✘
                                                                                           Product Liability   ✘ Conditions of
✘
    enced & Corrupt Org.        ✘    Defaulted Student ✘         Liability
                                     Loan (Excl. Vet.)                                                             Confinement                            ✘   865 RSI (405 (g))
    480 Consumer Credit                                                                     BANKRUPTCY
✘                                                          ✘     340 Marine                                      FORFEITURE/PENALTY
    490 Cable/Sat TV                153 Recovery of                                        422 Appeal 28                                                           FEDERAL TAX SUITS
✘                                                                345 Marine Product      ✘
                                                                                           USC 158
                                ✘   Overpayment of         ✘
                                                                 Liability                                        625 Drug Related                          870 Taxes (U.S. Plaintiff or
    850 Securities/Com-             Vet. Benefits                                          423 Withdrawal 28
                                                                                                               ✘ Seizure of Property 21                   ✘
                                                                                                                                                            Defendant)
✘
    modities/Exchange                                      ✘     350 Motor Vehicle       ✘
                                                                                           USC 157                USC 881
                                    160 Stockholders'                                                                                                       871 IRS-Third Party 26 USC
    890 Other Statutory         ✘
                                    Suits                        355 Motor Vehicle          CIVIL RIGHTS       ✘ 690 Other                                ✘
                                                                                                                                                            7609
                                                           ✘
✘
    Actions                                                      Product Liability
                                                                                              440 Other Civil Rights             LABOR
                                ✘ 190 Other
                                                                                         ✘
✘   891 Agricultural Acts                                        360 Other Personal
                                  Contract                 ✘
                                                                 Injury                  ✘    441 Voting                ✘
                                                                                                                          710 Fair Labor Standards
  893 Environmental                                                                                                       Act
✘
  Matters                         195 Contract                   362 Personal Injury-
                                                                                           442 Employment
                                                                                                                        ✘ 720 Labor/Mgmt.
                                ✘                          ✘
                                  Product Liability              Med Malpratice          ✘
  895 Freedom of Info.                                           365 Personal Injury-      443 Housing/                   Relations
✘
  Act                           ✘ 196 Franchise            ✘                             ✘
                                                                                           Accommodations
                                                                 Product Liability                                      ✘    740 Railway Labor Act
    896 Arbitration                 REAL PROPERTY                                          445 American with
✘                                                                367 Health Care/                                         751 Family and Medical
                                  210 Land                       Pharmaceutical          ✘ Disabilities-                ✘
  899 Admin. Procedures         ✘                          ✘                               Employment                     Leave Act
                                  Condemnation                   Personal Injury
✘ Act/Review of Appeal of                                        Product Liability         446 American with              790 Other Labor
  Agency Decision               ✘ 220 Foreclosure                                                                       ✘
                                                                                           Disabilities-Other             Litigation
                                                                 368 Asbestos
  950 Constitutionality of          230 Rent Lease &       ✘     Personal Injury                                          791 Employee Ret. Inc.
✘                               ✘                                                        ✘    448 Education             ✘
  State Statutes                    Ejectment                    Product Liability                                        Security Act

FOR OFFICE USE ONLY:                      Case Number:
CV-71 (05/17)                                                                       CIVIL COVER SHEET                                                                        Page 1 of 3
                Case 2:20-cv-07449-GW-AFM      Document
                              UNITED STATES DISTRICT COURT,2CENTRAL
                                                              Filed 08/18/20
                                                                    DISTRICT OFPage 2 of 3 Page ID #:15
                                                                               CALIFORNIA
                                                                              CIVIL COVER SHEET

VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.
QUESTION A: Was this case removed
from state court?                                                 STATE CASE WAS PENDING IN THE COUNTY OF:                                      INITIAL DIVISION IN CACD IS:
               ✘    Yes         No
                                                   ✘   Los Angeles, Ventura, Santa Barbara, or San Luis Obispo                                             Western
If "no, " skip to Question B. If "yes," check the
box to the right that applies, enter the          ✘    Orange                                                                                              Southern
corresponding division in response to
Question E, below, and continue from there. ✘          Riverside or San Bernardino                                                                          Eastern



QUESTION B: Is the United States, or B.1. Do 50% or more of the defendants who reside in                           YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  the district reside in Orange Co.?                                      ✘     Enter "Southern" in response to Question E, below, and continue
PLAINTIFF in this action?                                                                                          from there.
                                                 check one of the boxes to the right
               ✘    Yes         No
                                                                                                             ✘     NO. Continue to Question B.2.

                                                 B.2. Do 50% or more of the defendants who reside in               YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question C. If "yes," answer   the district reside in Riverside and/or San Bernardino      ✘     Enter "Eastern" in response to Question E, below, and continue
Question B.1, at right.                          Counties? (Consider the two counties together.)                   from there.

                                                 check one of the boxes to the right                               NO. Your case will initially be assigned to the Western Division.
                                                                                                             ✘     Enter "Western" in response to Question E, below, and continue
                                                                                                                   from there.

QUESTION C: Is the United States, or C.1. Do 50% or more of the plaintiffs who reside in the                       YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  district reside in Orange Co.?                                          ✘     Enter "Southern" in response to Question E, below, and continue
DEFENDANT in this action?                                                                                          from there.
                                                 check one of the boxes to the right
               ✘    Yes         No
                                                                                                             ✘     NO. Continue to Question C.2.

                                                 C.2. Do 50% or more of the plaintiffs who reside in the           YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question D. If "yes," answer   district reside in Riverside and/or San Bernardino          ✘     Enter "Eastern" in response to Question E, below, and continue
Question C.1, at right.                          Counties? (Consider the two counties together.)                   from there.

                                                 check one of the boxes to the right                               NO. Your case will initially be assigned to the Western Division.
                                                                                                             ✘     Enter "Western" in response to Question E, below, and continue
                                                                                                                   from there.
                                                                                                             A.                           B.                             C.
                                                                                                                                   Riverside or San            Los Angeles, Ventura,
QUESTION D: Location of plaintiffs and defendants?                                                  Orange County                 Bernardino County            Santa Barbara, or San
                                                                                                                                                                Luis Obispo County
Indicate the location(s) in which 50% or more of plaintiffs who reside in this district                      ✘                              ✘
reside. (Check up to two boxes, or leave blank if none of these choices apply.)
Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices                             ✘                              ✘                                ✘
apply.)

                D.1. Is there at least one answer in Column A?                                              D.2. Is there at least one answer in Column B?
                                     ✘ Yes             No                                                                        ✘ Yes              No
                    If "yes," your case will initially be assigned to the                                        If "yes," your case will initially be assigned to the
                                 SOUTHERN DIVISION.                                                                            EASTERN DIVISION.
     Enter "Southern" in response to Question E, below, and continue from there.                                 Enter "Eastern" in response to Question E, below.
                          If "no," go to question D2 to the right.                                        If "no," your case will be assigned to the WESTERN DIVISION.
                                                                                                              Enter "Western" in response to Question E, below.


QUESTION E: Initial Division?                                                                                              INITIAL DIVISION IN CACD

Enter the initial division determined by Question A, B, C, or D above:                     WESTERN

QUESTION F: Northern Counties?
Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                               ✘ Yes                No
 CV-71 (05/17)                                                                  CIVIL COVER SHEET                                                                        Page 2 of 3
                Case 2:20-cv-07449-GW-AFM      Document
                              UNITED STATES DISTRICT COURT,2CENTRAL
                                                              Filed 08/18/20
                                                                    DISTRICT OFPage 3 of 3 Page ID #:16
                                                                               CALIFORNIA
                                                                             CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court?                                                                         NO             ✘    YES

        If yes, list case number(s):

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?
                                                                                                                                                     NO             ✘    YES
        If yes, list case number(s):


        Civil cases are related when they (check all that apply):

                ✘   A. Arise from the same or a closely related transaction, happening, or event;

                ✘   B. Call for determination of the same or substantially related or similar questions of law and fact; or

                ✘   C. For other reasons would entail substantial duplication of labor if heard by different judges.

        Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.



        A civil forfeiture case and a criminal case are related when they (check all that apply):

                ✘   A. Arise from the same or a closely related transaction, happening, or event;

                ✘   B. Call for determination of the same or substantially related or similar questions of law and fact; or

                ✘   C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
                    labor if heard by different judges.


X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT):                                                                                                     DATE:      8-17-2020

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).




Key to Statistical codes relating to Social Security Cases:

     Nature of Suit Code       Abbreviation                    Substantive Statement of Cause of Action
                                                   All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
        861                       HIA              include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
                                                   (42 U.S.C. 1935FF(b))

        862                       BL               All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
                                                   923)

        863                       DIWC             All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
                                                   all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

        863                       DIWW             All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
                                                   amended. (42 U.S.C. 405 (g))


        864                       SSID             All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
                                                   amended.

        865                       RSI              All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
                                                   (42 U.S.C. 405 (g))




CV-71 (05/17)                                                                  CIVIL COVER SHEET                                                                   Page 3 of 3
